

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated
as of August __, 2007, is entered into by and among AMERICAN REAL ESTATE
PARTNERS, L.P., a Delaware limited partnership (the “Company”), and the other
signatories hereto (each a “Holder” and collectively the “Holders”):
 
W I T N E S S E T H
 
WHEREAS, the Company and the Holders are parties to that certain Registration
Rights Agreement, dated as of June 30, 2005 (as amended, restated, supplemented,
or modified from time to time, the “Registration Rights Agreement”) for the
registration of Depositary Units (as such term is defined in the Registration
Rights Agreement);
 
WHEREAS, the current holdings of Depositary Units held by the Holders is as
follows:
 
Name
 
Depositary Units
 
Cyprus, LLC
   
413,793
 
Highcrest Investors Corp.
   
3,452,586
 
Barberry Corp.
   
5,537,000
 
Gascon Partners
   
11,892,167
 
High Coast Limited Partnership
   
34,359,836
 



WHEREAS, at the time of the execution of this Amendment, the entities listed
below will acquire additional Depositary Units from the Company as follows: 
 
Name
 
Depositary Units
 
CCI Onshore Corp.
   
1,515,515
 
CCI Offshore Corp.
   
3,706,723
 
Icahn Management LP
   
3,410,441
 



WHEREAS, the Company and the Holders desire to amend the definitions of the
terms “Holder” and “Holders” contained in the Registration Rights Agreement such
that any Affiliate of any Holder that holds or hereafter acquires Depositary
Units from time to time will have registration rights under the Registration
Rights Agreement as if such Affiliate were a party thereto; and
 
WHEREAS, Section 6.3 of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each party thereto.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1

--------------------------------------------------------------------------------


1.   DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Registration Rights Agreement,
as amended hereby.
 
2.   AMENDMENTS TO REGISTRATION RIGHTS AGREEMENT. 
 
(a)   Section 5.1 of the Registration Rights Agreement is hereby amended by
amending and restating each of the following definitions in its entirety as
follows:
 
“Holder” has the meaning ascribed to it in the forepart of this Agreement and
shall additionally include any Affiliate of a Holder that holds Depositary Units
or acquires Depositary Units from time to time and executes a signature page
hereto under the caption “Additional Holders” and delivers a copy to the
Company.
 
“Holders” has the meaning ascribed to it in the forepart of this Agreement and
shall additionally include any Affiliate of a Holder that holds Depositary Units
or acquires Depositary Units from time to time and executes a signature page
hereto under the caption “Additional Holders” and delivers a copy to the
Company.
 


 
3.   CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
4.   ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Registration Rights Agreement expressly set forth in Section 2 hereof, the
Registration Rights Agreement shall remain unchanged and in full force and
effect.
 
5.   COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
6.   MISCELLANEOUS.
 
(a)   Upon the effectiveness of this Amendment, each reference in the
Registration Rights Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Registration Rights Agreement
shall mean and refer to the Registration Rights Agreement as amended by this
Amendment.
 
Balance of page intentionally blank
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 
AMERICAN REAL ESTATE PARTNERS, L.P.
By: American Property Investors, Inc., its general partner




By: /s/ Andew Skobe                                                           
Name: Andrew Skobe
Title: Chief Financial Officer




HOLDERS:


HIGHCREST INVESTORS CORP.




By: /s/ Keith Cozza                                                             
 
Name: Keith Cozza
Title: Assistant Treasurer




ARNOS CORP.




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Vice President




CYPRUS, LLC
By: Barberry Corp., its managing member




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory




GASCON PARTNERS
By: Cigas Corp., its managing member




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: President


3

--------------------------------------------------------------------------------


ADDITIONAL HOLDERS:


CCI ONSHORE CORP.




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory




CCI OFFSHORE CORP.




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory




ICAHN MANAGEMENT LP




By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory


4

--------------------------------------------------------------------------------


 
HOLDERS:
 
BARBERRY CORP.
 
 
By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory
 
 
HIGH COAST LIMITED PARTNERSHIP
By: Little Meadow Corp., its general partner
 
 
By: /s/ Edward Mattner                                                       
Name: Edward Mattner
Title: Authorized Signatory
 
 
 
 
 
5

--------------------------------------------------------------------------------

 